Action by Kathleen Walsh against the Northland Greyhound Lines, Inc., to recover damages for personal injuries sustained by plaintiff as the result of defendant's negligent operation of a motorbus in which she was riding when injured on January 3, 1937.  Plaintiff made an application for an order under sec. 269.57 (1), Stats., requiring defendant to permit her to have inspection and a copy of a statement which was written by defendant's adjuster after questioning plaintiff, and which he induced her to sign.  The court ordered defendant's attorney to deliver a copy of the statement to plaintiff's attorney or give it to him to make a copy thereof.  Defendant appealed from the order.
Plaintiff's application and the court's order for the inspection of the statement in question were made under the provision in sec. 269.57 (1), Stats., which provides that —
"The court, or a judge thereof, may, upon due notice and cause shown, order either party to give to the other, within a specified time, an inspection of property or inspection and copy or permission to take a copy of any books and documents in his possession or under his control containing evidence relating to the action or special proceeding. . . ."
The application and order were based on the following facts stated in plaintiff's affidavit.  Following plaintiff's injury on *Page 283 
January 3, 1937, for which she seeks to recover damages from defendant, she was confined to her bed, and on January 9, 1937, while so confined and suffering from excruciating pain and under the influence of sedatives prescribed by her physician and unable to raise up in bed, she was questioned for an hour and three-quarters by defendant's claim adjuster, who argued with her about the facts surrounding her injuries until she was completely exhausted mentally and physically. Thereupon he wrote on a typewriter a statement which he induced plaintiff to sign while she was still in such exhausted condition and under the influence of the sedatives.  He did not leave a copy of the statement with her, and plaintiff has had her attorney request defendant's attorney to permit her to see the statement or to furnish her with a copy, but that request was refused.  Because of her condition at the time of signing the statement, and of her not being furnished with a copy or allowed by the defendant's attorney to see the statement, she has little or no knowledge of its contents.  She believes the statement contains inaccurate and misleading information, and that it will be used by defendant's attorney upon the trial of the action in an attempt to impeach and contradict her testimony.  Because of her lack of knowledge as to the contents of the statement, plaintiff and her attorney are unable to properly prepare for trial; and the statement is material and relevant in that its contents are material and pertinent to the issues of negligence and her injuries and damages upon which her cause of action is based.
The grounds on which defendant contends that plaintiff is not entitled to inspect or obtain a copy of the statement in question are (1) that the statement is not evidence relating to the action, and can be used solely by defendant for the purpose of impeaching plaintiff as a witness; (2) that it would not be ordered to be produced at the trial on the demand of plaintiff; (3) that sec. 269.57 (1), Stats., was never intended *Page 284 
to cover a statement of that type; (4) that plaintiff has not shown cause for examination of the statement; (5) and that the statement is privileged.
Those contentions cannot be sustained.  The inspection authorized under sec. 269.57 (1), Stats., is of any book and documents "containing evidence relating to the action."  As the document in question is a statement made by plaintiff in relation to facts involved in her cause of action, the matters therein which are inconsistent with her present position are admissions by her because of which the statement can be directly introduced as competent evidence against plaintiff. Therefore the statement is a document "containing evidence relating to the action," which the court can order to be produced for inspection.  The use of the statement by defendant on the trial is not limited to solely impeachment purposes. Defendant can offer it in evidence even though plaintiff does not testify on the trial or her testimony is not at variance with any matter in the statement.  Klatt v. N.C. Foster LumberCo. 92 Wis. 622, 66 N.W. 791.  In that respect there is a material difference between a statement made by a party to an action and the statement of a person who is not a party, and whose statement can therefore be used only for impeachment purposes if he testifies on the trial.  Lehan v. Chicago N.W. R. Co. 169 Wis. 327, 172 N.W. 787.
There are no circumstances because of which the statements made by the plaintiff in answering the questions or arguments of defendant's claim adjuster can be considered confidential, and therefore privileged communications.  And as the statement is not of some person who is a stranger to the action and who was interviewed on behalf of defendant solely as a possible witness on the trial, the statement is not of such nature that it can be withheld from plaintiff on the grounds stated inLehan v. Chicago  N.W. R. Co., supra.
The facts, stated in plaintiff's affidavit and above mentioned, constitute sufficient cause to warrant the court in *Page 285 
ordering defendant to permit plaintiff to inspect or make a copy of the statement in question.
By the Court. — Order affirmed.